Citation Nr: 0523102	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  97-17 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder, claimed as carpal tunnel syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from February 1978 to 
February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a 
bilateral hand condition.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
June 2002.  A copy of the hearing transcript is contained in 
the claims file.  

Upon review by the Board in July 2003, the case was remanded 
for additional evidentiary development.  The development 
requested in that remand has been undertaken, and the case 
has been returned to the Board for final appellate review.


FINDING OF FACT

There is no probative medical evidence of a bilateral hand 
disorder, to include carpal tunnel syndrome, in service, nor 
is there probative evidence of a causal nexus between the 
veteran's currently diagnosed bilateral carpal tunnel 
syndrome, initially diagnosed more than a decade after 
separation from service, and his period of active military 
service.


CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome is 
denied.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a February 2004 letter implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim, and what the veteran's own responsibilities 
were in accord with the duty to assist.  In addition, the 
veteran was advised by virtue of a December 1996 rating 
decision, a detailed May 1997 Statement of the Case (SOC), 
and Supplemental SOCs issued in February 2002 and March 2005, 
of the pertinent law and what the evidence must show in order 
to substantiate the claim.  Further, the claims file reflects 
that the most recently issued March 2005 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  Any notice provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  See Mayfield v. 
Nicholson, supra, slip op. at 27. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA records have been secured for the file, additional service 
medical records have been unsuccessfully sought and a VA 
examination was recently scheduled for February 2005, for 
which the veteran did not report or provide an explanation 
for failing to report.  For its part, VA has done everything 
reasonably possible to assist the veteran, and no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records are entirely negative for any 
complaints, treatment, injury, or diagnosis relating to the 
hands.  The November 1981 separation examination revealed no 
clinical abnormality of the upper extremities and no 
neurological abnormality.

The veteran filed his original claim for a disability of the 
hands in July 1996, claiming that he had problems with 
dexterity in the hands beginning in the early 1980's, which 
he attributed to hours of manual typing on a keyboard. 

VA medical records dated from 1990 to 1992 are negative for 
any complaints, treatment, clinical findings, or diagnosis 
relating to the hands.

The veteran underwent a VA examination in October 1996, at 
which time he complained of bilateral hand pain.  The veteran 
reported a several year history of weakness of the hands and 
tingling in the fingers.  It was noted that he had worked in 
telecommunications for the military, and was a typist.  
Physical examination revealed no musculoskeletal or vascular 
abnormalities.  Neurological evaluation showed no sensory 
loss, but the veteran demonstrated significant motor inter-
osseous muscle loss on both hands.  The examiner concluded 
that the etiology of the veteran's hand problem was unclear, 
and that it was possible that it could be bilateral carpal 
tunnel syndrome, although not all facets led to that 
diagnosis.  An impression of suspect carpal tunnel syndrome 
was made, and the examiner added that, because some features 
were not totally consistent with that diagnosis, an 
electromyogram and a neurological examination would be 
requested.   

VA medical records dated in October 1996 include a neurology 
record which show's assessments of possible writer's cramp, 
and possible carpal tunnel syndrome.  An EMG study done in 
December 1996 resulted in diagnoses of bilateral mild carpal 
tunnel syndrome, left cubital tunnel syndrome, and no 
evidence of writer's cramp.  At that time, the veteran gave a 
20-year history of numbness, tingling, and pain in the 
forearm, extending to the hands.  A VA follow-up record dated 
in December 1996 indicates that the veteran's bilateral 
carpal tunnel syndrome and left cubital tunnel syndrome were 
improved with splinting and exercises, although there were 
still symptoms of occasional cramping.

In support of his claim, the veteran furnished military 
documents relating to his work performance as a typist and 
his proficiency in typing.

The veteran underwent a VA general medical examination in 
November 2001.  The veteran gave a history of working with a 
tele-typewriter during active military duty, and complained 
of a history of symptoms of numbness, tingling, and pain in 
the wrists.  A diagnosis of bilateral carpal syndrome, with 
minimal to moderate functional loss due to pain, was made.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned in June 2002.  The veteran provided 
testimony to the effect that bilateral carpal tunnel syndrome 
should be service connected, as he believes it resulted from 
a significant amount of typing during service.  The veteran 
testified that he had served in the military as a 
telecommunications operations specialist, working on a semi-
manual typewriter for 10-12 hours a day.  He testified that 
his post-service employment included life-guarding, 
construction, and working with a youth services department.

Pursuant to a July 2003 Board remand, additional evidence was 
requested from Moody Air Force Base (Valdosta, Georgia) and 
Lackland Air Force Base (San Antonio, Texas).  In February 
2004, the National Personnel Records Center (NPRC) responded 
that there were no additional service medical records 
available.  In March 2002, personnel from the Department of 
the Air Force, Lackland Air Force Base, indicated that there 
were no inpatient or outpatient records for the veteran on 
file.  In November 2004, personnel from the Department of the 
Air Force, Moody Air Force Base, indicated that the veteran 
had no records at that facility.  

Most recently, the veteran was scheduled for a VA examination 
in February 2005, for which he did not appear.  

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

IV.  Analysis

The veteran contends that service connection is warranted for 
carpal tunnel syndrome, which he believes is attributable to 
his duties as a telecommunications specialist, requiring a 
significant amount of typing during military service.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

As noted above, the veteran's service medical records are 
entirely negative for complaints, treatment, or injury, and 
for any diagnosis relating to the hands.  Moreover, the 
November 1981 separation examination revealed no clinical 
abnormality of the upper extremities, and noted no 
neurological abnormality.  

The earliest post-service clinical manifestations of carpal 
tunnel syndrome are documented in records dated in October 
1996, approximately 14 years after the veteran left military 
service.  A definitive diagnosis of carpal tunnel syndrome 
was made in December 1996, based upon an EMG study.  

The record fails to include any competent evidence 
etiologically linking the veteran's currently diagnosed 
bilateral carpal tunnel syndrome to his period of service.  
Moreover, the veteran has not submitted evidence to 
demonstrate continuity of carpal tunnel symptomatology since 
service, inasmuch as a gap in evidence exists between his 
separation in 1982 and the earliest clinical indications of 
carpal tunnel syndrome being clinically reported about 14 
years later.  This lengthy gap in the evidentiary record 
weighs strongly against this claim on the basis of continuity 
of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991); See also Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent).

The Board has considered the veteran's own lay statements and 
testimony to the effect that his currently diagnosed carpal 
tunnel syndrome is causally related to his active service.  
However, it is noted that there is no medical evidence of 
record to support such a theory, and the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a layperson, he is not qualified to render opinions as to 
medical diagnoses, etiology, or causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Further, the negative 
clinical and documentary evidence post-service for 
approximately 14 years is more probative than the remote 
testimony of the veteran provided 20 years after service.  

Moreover, the Board notes that the veteran failed to report 
for a VA examination scheduled in February 2005 that might 
have provided additional information regarding his claim, to 
include a critical nexus opinion.  Regulations provide that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the claimant, 
without good cause, fails to report for such examination, and 
the examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2004).  Here, the 
veteran was notified in writing of the scheduled 2005 
examination, the notice was sent to his most current address 
of record, and he neither provided a reason for his failure 
to report nor requested that the VA examination be 
rescheduled.  Thus, the Board, in this case, has had to rely 
upon the evidence in the claims file, without the benefit of 
additional examination findings (which may have been 
beneficial to his claim) to reach its decision.

In summary, there is no competent evidence of a nexus between 
the veteran's currently diagnosed bilateral carpal tunnel 
syndrome and his period of active service.  Thus, service 
connection for bilateral carpal tunnel syndrome is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


